DETAILED ACTION
The papers submitted on 13 December 2021, amending claim 1, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2014/0133792 A1) in view of Jayr (FR 2 636 691 A1, citations based on FIT (Foreign Image and Text) translation submitted herewith).
Regarding claim 1, Sasaki discloses a compression vulcanization molding mold 14, 14A, 14B (FIG. 4, 13, 15) for a rolling bearing seal 5 (FIG. 1, title/abstract), which is used for compression vulcanization molding (¶¶ 17, 19, 60) of the rolling bearing seal that separates, from outside, a bearing internal space formed between an inner ring 2 and an outer ring 1 of a rolling bearing 3 (FIG. 1), wherein 
the rolling bearing seal 5 includes an annular core metal 6 and rubber 7 adhered to the core metal by vulcanization (FIG. 1; ¶¶ 17, 19, 60), 
the rubber includes: a seal lip portion 9 that extends inward in a radial direction from an inner diameter side 6c of the core metal 6, and slides on a seal sliding surface 1b of the inner ring 1 in a circumferential direction; and an attachment portion 7a that extends outward in 
the seal lip portion 9 has, over an entire circumference in the circumferential direction, a projection 12 to form, between the seal sliding surface 1b and the seal lip portion 9 (FIG. 2B, 3A-C; ¶¶ 63+) 
the mold comprising: 
a female mold 15, 14Aa, and/or 14Ba and a male mold 16, 14Ab, and/or 14Bb which form an annular cavity 17, and/or 28, for molding the rubber, wherein 
the female mold 15, 14Aa, and/or 14Ba has a guide portion for positioning the core metal 6, and the seal lip portion 9, and 
the male mold has an inner-diameter-side burr groove 20b/27b and an outer-diameter-side burr groove 20a/27a respectively at an inner-diameter-side peripheral portion and an outer-diameter-side peripheral portion of the cavity, and a shape of a radially outermost portion of the inner-diameter-side burr groove is formed in a circle (FIG. 4, 13, 15; ¶¶ 74+, 98+, 104+).
Sasaki does not appear to expressly disclose the seal lip portion has, over an entire circumference in the circumferential direction, a plurality of projections to form, between the seal sliding surface and the seal lip portion, oil passages that allow communication between the bearing internal space and the outside, each of the projections extending up to an end of the seal lip portion, the projections formed by a rugged shape of the mold.
However, Jayr discloses a similar molded self venting-seal lip (abstract; FIG. 1) where the sealing lip 6 includes plural support ribs 10 around the circumference which extend to the end of the lip portion, equated with the claimed projections (FIG. 2, 6; abstract, middle of p. 2)
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the mold of Sasaki to include the seal lip projections of Jayr, in order to reduce the friction of the seal and allow for circulation of oil between the two external and ineternal faces (Jayr: bottom half of p. 1).
.
Response to Arguments
Applicant’s amendment and/or arguments, see pp. 2+, 7+, filed 13 December 2021, with respect to the rejection of claims 1-2 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jayr (FR 2 636 691 A1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rode; John E. et al.
US 9150226 B2
Koyo Seiko Co., Ltd.
JP 44-19641 B1


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742